DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/JP2015/072421, filed 08/06/2015. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 2014-160891, filed 08/06/2014 in Japan.

Status of the Claims
Claims 1-5 and 7-15 are pending; claims 1-4, 7 and 8 are amended; claims 6, 16 and 17 are canceled; claims 10-15 are withdrawn. Claims 1-5 and 7-9 are examined below.

Withdrawn Objections/Rejections
The previous objections to claims 1 and 3 are withdrawn in response to Applicant’s amendments to the claims.

The previous rejection on the basis that claims contain an improper Markush grouping of alternatives is withdrawn in response to Applicant’s amendments to the claims.
The rejections of claims under 35 U.S.C. 101 are withdrawn in response to Applicant’s amendments to the claims (see the rejected claims are canceled).
The previous rejections of claims 16 and 17 under 35 U.S.C. 103(a) are withdrawn in response to Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Santos et al., Gut, 45, (1999), p. 553-558 in view of Dahlén (“Eicosanoid Mediators in Allergic Diseases”, Cayman Chemical, 2009, retrieved from https://www.caymanchem.com/news/eicosanoid-mediators-in-allergic-diseases, Accessed on: 01/17/2019), Song et al., Journal of Biological Chemistry, 283(2), (2008), p. 1179-1188 and Owen et al., US PG Pub No. 2005/0042215A1.
Santos teach results suggesting intestinal hypersensitivity reactions in food allergy are characterized by activation of mast cells and other immune cells, which result in the detectable release of inflammatory mediators from activated cells (abstract). In particular, Santos analyzed 
Santos found that allergen challenge significantly increased release of PGD2 in patients with food allergy as compared with healthy volunteers (Discussion, see especially at page 556, right column and page 558; and also at page 556, col. 1, Results, paras 1-2 and col. 2, Discussion Section). As above, Santos further suggest that analysis of markers released after food provocation may be useful for the objective diagnosis of food allergy (abstract, Introduction, and Discussion). 
The methods of Santos comprise measurement of PGD2; Santos et al. fails to teach the detection of urinary tetranor-PGDM (9α-hydroxy-11,15-dioxo-13,14-dihydro-2,3,4,5-tetranor-prostan-1,20-dioic acid). Santos et al. also fails to teach a step for food allergy therapy.
Dahlén teach PGD2 is almost exclusively biosynthesized by mast cells, the reference further teaching that the 9α,11β-metabolite of PGD2 as well as later appearing tetranor metabolites can be measured in both blood and urine, and serve as an index of endogenously formed PGD2 in vivo (see page 1, last paragraph, “Eicosanoids as Biomarkers”). Dahlén further teach allergens trigger release of mediators from mast cells, including release of PGD2 (see Fig. 1 and the section “The Mast Cell as a Key Target for Treatment of Allergic Diseases”). Furthermore, Dahlén teach that PGD2 is the major eicosanoid released from stimulated mast cells (see the section “Mediator Mechanisms in Asthma”).
Dahlén also teach that measurement of metabolites of PGs in body fluids are also promising as diagnostic markers of disease and disease severity (“Eicosanoids as Biomarkers”).
2 in humans and in mice (title, abstract). Song teach methods comprising the active steps of obtaining a urine sample and measuring urinary tetranor PGDM therein (see abstract, page 1181, col. 1 under Mass Spectrometry, and col. 2, para 6). Furthermore, Song et al. teach that PGD2 is the predominant COX product of mast cells (paragraph bridging pages 1185-1186).
Owen et al. teach generally in the treatment of allergic disease, the goals are to provide symptom relief and to improve quality of life and prevention of both acute and chronic complications (see para [0001]). Owen teach it was known in the art at the time that giving a patient medication such as dexamethasone or prednisone (anti-inflammatory agents/ corticosteroids) reduce the immune response and may be prescribed to reduce allergic disease symptoms (para [0001] and also at [0018]-[0019]. See further, if a food allergen cannot be avoided, Owen teach occasionally it is known to treat with desensitization therapy (immunotherapy) (para [0001]).
It would have been prima facie obvious to one having ordinary skill in the art at the time that the claimed invention was effectively filed to have selected a patient having an increased amount of urinary tetranor-PGDM as patients with known food allergy, and further to have treated said patient with an increased amount by administering treatment such as dexamethasone (a therapeutic drug), because it would have been reasonably expected that patients with food allergy would exhibit such increased amounts of this PGD2 metabolite in their urine due to activation of mast cells upon exposure to allergen. Furthermore, the prior art suggests measurement of PGD2 metabolites, including urinary tetranor-PGDM, for the purposes of diagnosis. Accordingly, the ordinary artisan would have found it obvious to conclude increased 
More particularly, Santos et al. detected PGD2 and regarded this as a marker diagnostic of food allergy, and Dahlén similarly regarded PGs as diagnostic markers and further suggests detection of the metabolite tetranor-PGDM in urine. Accordingly, it would have been obvious to select subjects having tetranor-PGDM in urine as this would have been an obvious matter of a simple substitution of one known marker for another, both known for the same purpose. In particular, the prior art contained the base method of Santos, namely the method of detecting a known marker associated with mast cell activation in response to food allergy. Further, the prior art recognized both substituted components as markers indicative of mast cell activation, and additionally recognized that the marker tetranor-PGDM was recognized in the art as a marker present in urine that serves as an index of endogenously formed PGD2 (reflects the amount of produced PGD2) (see both Dahlén and Song et al., see further both PGD2 and tetranor-PGDM were both known measurable in blood and urine samples, Dahlén). One of ordinary skill in the art could have substituted urinary tetranor-PGDM for PGD2 and the results of the substitution would have been predictable. Specifically, it would have been predictable that the ordinarily skilled artisan would similarly detect an increased tetranor-PGDM level in the urine of a subject with food allergy as compared to those not experiencing food allergy (because elevated PGD2 correlates with food allergic reaction, and tetranor-PGDM serves as index of formed PGD2). One of ordinary skill in the art would have a reasonable expectation of success 2 (see as indicated above), further because both markers were known to be markers of mast cell activation, and mast cell activation was known in the art associated with food allergic reactions, and also because it was known in the art that both were detectable and present in samples such as urine and in blood samples. 
In addition, one skilled in the art would have been motivated to select subjects having increased tetranor-PGDM level in the urine because of the relative non-invasive nature of urine samples. 
Further, it would have been obvious to one having ordinary skill in the art, relying on tetranor-PGDM as an indicator of food allergy, to perform a step of administering a food allergy therapeutic, such as the corticosteroid dexamethasone and/or by desensitization (immunotherapy), as taught by Owen, particularly because these were known, art-recognized treatments for allergic reaction (applying a known technique for its known purpose of treating allergic reaction). One of ordinary skill would have a reasonable expectation of success applying a known treatment accepted for a particular diagnosis, to that diagnosis (applying a treatment known to be successful for allergic reaction). 
Regarding claim 2, Santos indicate that patients with food allergy have adverse reactions to food which have potentially fatal consequences (page 553, paragraph bridging left and right columns). Santos further teach that adverse reactions to food include abdominal and extra-abdominal symptoms (ibid and “Subjects”). Most allergic reactions to food involve IgE mediated hypersensitivity (ibid). See also page 554, col. 1, para 2 and Table 1 of Santos, the subjects having elevated levels of markers consistent with food allergy also exhibited symptoms of serious allergy. Such abdominal symptoms as well as the symptoms of elevated IgE, under the disease severity (“Eicosanoids as Biomarkers”). It would have been obvious to select subjects for food allergy therapy who have “serious” symptoms because it was known that food allergy commonly presents with such symptoms and it would have been obvious to treat patients exhibiting symptoms so that their disease can be ameliorated.
Regarding claim 5, the combination of the cited is teaching performing the assay in order to determine the marker in a subject with food allergy. As such, the method comprises evaluating a subject (by detecting the marker), determining those with food allergy require therapy. Furthermore, as above Santos et al. detected PGD2 and regarded this marker as a marker that could potentially be used for diagnosis of food allergy, and Dahlén similarly regarded PGs as diagnostic markers and further suggests detection of its metabolite tetranor-PGDM in urine (see discussed above, detecting tetranor PGDM in place of PGD2). Therefore, when detecting urinary tetranor-PGDM as per the prior art combination as above, it would have been further obvious to evaluate the subject for therapy to determine if they are a good candidate for treatment.
Regarding claim 9, see as indicated by the cited art above (claim 1), the markers PGD2 and tetranor-PGDM were known in the prior art to correlate with mast cell activation. Given this known correlation, it is the case that the method detecting the marker in a subject with food allergy, is evaluating the subject for mast cell activation. Put another way, one of ordinary skill in the art would have found it obvious to conclude that elevations in the markers PGD2 and tetranor-PGDM would be reflective of mast cell activation, and such a conclusion would read on .

Claims 3, 4 and 7 are also rejected under 35 U.S.C. 103 as being unpatentable over Santos et al. in view of Dahlén, Song et al. and Owen et al., as applied to claim 1 above, and further in view of Zhang et al., Simultaneous and high-throughput quantitation of urinary tetranor PGDM and tetranor PGEM by online SPE-LC-MS/MS as inflammatory biomarkers, Journal of Mass Spectrometry, 46, (2011), p. 705-711 (IDS entered 02/28/2018 and cited previously).
Santos et al. and the cited prior art teach a method substantially as claimed (see previously above); however Santos fails to teach further wherein the subject having a food allergy has an increased amount of urinary tetranor-PGEM relative to an amount in a plurality of subjects not having food allergy (as in claim 3). 
See Zhang et al., it was known in the art at the time, when measuring tetranor-PGDM, to also measure tetranor-PGEM, specifically it was known that each of these markers were are recognized metabolites of PGD2 and PGE2 respectively, both known to be present and detectable in urine samples, both reflective of PGD2 and PGE2 biosynthesis (see Zhang, page 705, col. 1, para 1). These were both known, art recognized markers of the same inflammatory pathway, namely major products of COX/arachidonic acid pathway, and were recognized as important biomarkers for understanding inflammatory diseases and conditions (see col. 1-2). 
Regarding claim 3, it would have been further prima facie obvious to one having ordinary skill in the art to select subjects for food allergy therapy who have, in addition to having increased tetranor-PGDM, also have temporarily increased tetranor-PGEM, because tetranor-
As analyzed in detail above, it would have been obvious to have selected patients having an increased amount of urinary tetranor-PGDM for treatment with known food allergy treatments such as dexamethasone, because it would have been reasonably expected that patients with food allergy would exhibit such increased amounts of this PGD2 metabolite in their urine due to activation of mast cells upon exposure to allergen. Furthermore, the prior art suggests measurement of PGD2 metabolites, including urinary tetranor-PGDM, for the purposes of diagnosis. 
In the same manner, it would also have been obvious to have selected patients who also exhibit temporarily increased amounts of urinary tetranor-PGDM after food allergen challenge since this marker would also have been regarded to be indicative of the patients being positive for food allergy, and so the ordinary artisan would have found it obvious to select such patients for administration of known treatments for this condition, such as dexamethasone.
 Because both tetranor-PGDM and tetranor-PGEM were recognized in the prior art to be metabolite biomarker products produced via the same pathway (COX/arachidonic acid pathway), both would have been reasonably expected to be associated with inflammatory disease and conditions, including food allergy. One of ordinary skill would have a reasonable expectation of success in selecting subjects exhibiting both metabolites because it would have been reasonably 
Regarding the limitations of claim 4, wherein the subject having a food allergy has an increased amount of tetranor-PGDM for a predetermined period and has a temporarily increased amount of tetranor-PGEM relative to the amount in subjects having a food allergy before the predetermined period, and wherein the subject having a food allergy does not have other inflammatory diseases, Santos taught that PGD2 is released only upon antigen (allergen) challenge in food allergic individuals, but not in subjects without food allergy (“Results”), and Dahlén similarly teach that allergens and other triggers trigger release of PGD2 (Fig. 1), thereby indicating that it was known in the prior art that mediators of allergic reactions are released from mast cells temporarily rather than continuously. Therefore, it would have been further obvious to select a subject having a temporarily increased amount of tetranor-PGEM relative to the amount prior to food allergy challenge, as this was the normal recognized physiological pattern for mast cell inflammatory markers released in response to allergen or other triggers, and would have been expected to equally apply not only to PGs but to metabolites thereof. 
Furthermore, as Owen taught that there are multiple types of allergic disease, it would have been obvious to select a subject not having other inflammatory diseases so that a diagnosis of food allergy could be confidently made, without being confounded by other inflammatory diseases such as asthma that were also known to be characterized by mast cell activation and which might also produce marker elevations.  
Regarding claim 7, see also Zhang et al. specifically teach methods for simultaneous quantitation of both tetranor-PGDM and tetranor-PGEM (abstract), specifically Zhang teach a high-throughput online SPE-LC-MS/MS assay that provides sensitive, reproducible and accurate .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Santos et al. in view of Dahlén, Song et al., Owen et al. and Zhang et al., as applied to claims 3 and 7 above, and further in view of FitzGerald et al., US PG Pub No. 2010/0209962A1 (cited previously).
Santos et al. and the cited prior art teach a method substantially as claimed (see previously above). In particular, as discussed above, Zhang teaches measurement of the amounts of each metabolite by mass spectrometry (SPE-LC-MS/MS, see previous citations).
However, Santos and the cited art, including Zhang, fails to specifically teach adding deuterated tetranor-PGDM and/or deuterated tetranor-PGEM as an internal standard to the urine sample of the subject.
FitzGerald et al. also teach methods assaying for tetranor PGDM, and further teach spiking sample containing tetranor PGDM with a known amount of synthetic homologous internal standard, such as deuterated tetranor PGDM, prior to method steps involving mass spectrometry, addressing a pretreatment as claimed (see especially para [0064]). 
prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the mass spectrometry methods as taught by the combination of the cited art, particularly the method using the SPE-LC-MS/MS assay of Zhang et al., in order to further add deuterated metabolite, as an internal standard for quantitation/measurement. The modification is considered an obvious matter of applying a known technique to a known method, specifically since the prior art (Zhang) already recognized the base method used for detecting tetranor PGDM and tetranor-PGEM simultaneously, and further the prior art (FitzGerald) contained the known technique, namely the technique of using deuterated tetranor PGDM as an internal standard for methods of detecting tetranor PGDM. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved method, namely by providing a specific standard for measuring the targeted metabolites (tetranor PGDM and PGEM). One of ordinary skill would have a reasonable expectation of success since FitzGerald indicate deuterated tetranor PGDM is known for its use as an internal standard in the measurement of the metabolites with mass spectrometry. 

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive for the following reasons.
Regarding remarks pages 5-6, as indicated previously above the previous objections to the claims, and rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), as well as the rejection of an improper Markush grouping, are withdrawn in response to Applicant’s amendments to the claims.
2 in patients with food allergy as compared with healthy volunteers) in order to rely on tetranor PGDM in place of PGD2 for the reasons as indicated above. Based on the cited prior art, it would be expected that subjects undergoing allergic reaction to food would necessarily experience increased urinary tetranor-PGDM reflective of mast cell activation and inflammation (a result of the allergy).
Applicant argues that Santos does not teach measurement of PGD2 in plasma, arguing that rather the reference explicitly teaches that plasma PGD2 is from jejunum not blood (citing page 555 of Santos. Applicant’s remarks are noted, and it is acknowledged that Applicant is correct that Santos is not teaching measurement of PGD2 in plasma- nonetheless, the grounds of rejection are maintained because the reference does teach (Santos et al.) detection PGD2 and regarded this as a marker that could be used for diagnosis of food allergy, and see further Dahlén similarly cited previously and above regarded PGs as diagnostic markers and further suggests detection of the metabolite tetranor-PGDM in urine. As indicated the art does suggested tetranor PGDM as a surrogate marker for PGD2; based on the art, it would be expected that those having 2 metabolite in their urine due to activation of mast cells upon exposure to allergen. The prior art recognized both of PGD2 and tetranor-PGDM as markers indicative of mast cell activation, and additionally recognized that the marker tetranor-PGDM was recognized in the art as a marker present in samples such as urine, and further that the measurement of the marker tetranor-PGDM in urine serves as an index of endogenously formed PGD2 (reflects the amount of produced PGD2) (see both Dahlén and Song et al., see further both PGD2 and tetranor-PGDM were both known measurable in blood and urine samples, Dahlén). One of ordinary skill in the art could have substituted urinary tetranor-PGDM for PGD2 and the results of the substitution would have been predictable (based on the art, these markers would be expected to be suitable alternatives of one another). Given that PGD2 was recognized as an indicator of food allergy, and further given that tetranor-PGDM (which was known present and detectable in urine) was known to stand as a measure of PGD2, it would have been obvious that tetranor-PGDM would also correlate with one’s food allergy diagnosis. Specifically, it would have been predictable that the ordinarily skilled artisan would similarly detect an increased tetranor-PGDM level in the urine of a subject with food allergy as compared to those not experiencing food allergy. 
Also, it is maintained that the ordinarily skilled artisan would appreciate the motivation to select subjects based on the level in a sample that is urine because of the relative non-invasive nature of urine samples. Therefore, it would have been obvious to modify Santos by detecting 2 metabolite and this would have avoided having to obtain blood samples to directly measure PGD2.
Further, regarding Santos et al., see remarks pages 8-9, Applicant argues increased level of PGD2 in jejunum is not equivalent with increase in plasma, however, this argument is not persuasive that it would not have been obvious to have detected the marker in urine (not persuasive that it would not have been obvious in view of Dahlén). Applicant refers to Figure 1 of Santos, and asserts allergen complications significantly increased the release of tryptase but tryptase did not increase in the plasma. However, the measurement of tryptase has nothing to do with present analysis, see Dahlén teach allergens trigger release of mediators from mast cells, including release of PGD2 (see Fig. 1 and the section “The Mast Cell as a Key Target for Treatment of Allergic Diseases”). Furthermore, Dahlén teach that PGD2 is the major eicosanoid released from stimulated mast cells (see the section “Mediator Mechanisms in Asthma”), and Dahlén also teach that measurement of metabolites of PGs in body fluids are also promising as diagnostic markers of disease and disease severity (“Eicosanoids as Biomarkers”). Also Song et al. cited above teach that tetranor-PGDM is an abundant urinary metabolite that reflects modulated biosynthesis of PGD2 in humans and in mice (title, abstract). Song teach measuring urinary tetranor PGDM (see abstract, page 1181, col. 1 under Mass Spectrometry, and col. 2, para 6). Furthermore, Song et al. teach that PGD2 is the predominant COX product of mast cells (paragraph bridging pages 1185-1186). The claimed invention is considered obvious over the combination of the cited art. 
Regarding Dahlén, Applicant argues Dahlén teaches PGD2 is almost exclusively synthesized in mast cells; Applicant argues one considering Santos in view of Dahlén would consider that PGD2 metabolites might be easily measured in blood and urine compared to 2 in jejunum and thus not be used for diagnosis of food allergy. However, this is not persuasive considering Dahlén is consistent with Santos in suggesting PGD2 as an indicator of food allergy. Although Santos is teaching PGD2 in jejunum, it is Dahlén who similarly suggest the marker in relation to mast cell simulation, and suggests its measurement in biological fluid samples (detection of metabolites of PGs in body fluids as promising diagnostic biomarkers of disease and disease severity).
Regarding the rejections of dependent claims, Applicant refers the arguments specific to the independent claims above (see remarks that claims should be allowable for at least their dependence upon claim 1). However, see reasons as set forth in detail above, the arguments specific to claim 1 are not persuasive.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.